Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Acknowledgement of Receipt/Status of Claims
	
This Office Action is in response to the amendment filed November 18, 2020. Claims 32-51 are pending in the application. Claims 1-31 have been cancelled. Claims 32, 33,39,44,46 and 49-51 examined for patentability. 
The Examiner notes that claim 48 has the wrong status identifier.  Claim 48 is withdrawn.  If the claim is not properly identified in Applicant’s next response, a non-compliant amendment notice will be sent further delaying prosecution.

Maintained Rejections
	Applicant's arguments filed November 18, 2020 are acknowledged and have been fully considered.  
	The rejection of claims 32,33,39,44 and 46 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2011/0033436A1) in view of Mueninghoff (US Patent 6,156,705) and Pullen et al. (US 2012/0046168 A1)is maintained for the reasons set forth below.  

New Rejection(s) Necessitated by the Amendment filed on November 18, 2020 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 32,33,39,44,46 and 49-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2011/0033436A1) in view of Mueninghoff (US Patent 6,156,705) and Pullen et al. (US 2012/0046168 A1).

Applicant’s Invention



1- C3)alkyl esters; (d) 1 pbw to 20 pbw of one or more water soluble deposition aid polymers selected from guars and guar derivatives; and (e) greater than 0 pbw to 10 pbw of one or more thickening agents selected from silica, inorganic colloidal, and colloid-forming particles.

	
Determination of the scope and the content of the prior art
(MPEP 2141.01)

 	Chen et al. teach agriculturally acceptable stable spore-formulations and spore and chemical combination formulations (abstract) further comprising at 
least one chemical, wherein the at least one chemical is at least one selected 
from the group consisting of a surfactant, a dispersant, a suspension aid, a stabilizer, a biocide, a buffer, an insect control agent and pesticide ([0022], component f of instant claim 44).  Chen et al. teach the use of a suspension aid is selected from the group derivitized guar and and/or precipitated silica and combinations thereof (see [0023] and [0075], components d and e of instant claims 32, 44, and 46). Chen et al. teach that a general description of surfactants that might be used in the present invention include nonionic surfactants such as tristyrylphenol ethoxylates ([0045], component c of instant claims 32, 39, and 44), oil soluble non-ionic surfactants such as tristyrylphenol ethoxylates ([0048],) and tridecyl alcohol ethoxylates ([0048] component b of instant claims32, 39, 44, and 46). Chen et al. teach that their formulations preferably prepared in a modular manner wherein said chemical module is typically concentrated ([0077], limitation of instant claims 49-51).
	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	One difference between the invention of the instant application and that of Chen et al. is that Chen et al. do not expressly teach the use of methyl soyate (component c of instant claims 32,39,44,46 and 49-51).   However, Mueninghoff teaches an adjuvant containing: (a) a fatty alcohol polyalkoxy alkyl ether; and (b) a component selected from the group consisting of nonionic surfactants, anionic surfactants, cationic surfactants, alkyl esters, phytobland mineral oils, water, soluble silicone surfactants, fatty acid dialkyl ethers, fatty acid dialkyl carbonates, vegetable oils, and mixtures thereof.  Mueninghoff teach that examples of suitable co-surfactants/solvents include methyl soyate for use in a pesticide composition (see column 2, lines 56-67).  Further, Mueninghoff teaches that a pesticide concentrate containing a mixture of the adjuvant composition and a biologically active ingredient (see column 2, lines 5-8 and column 3, lines 7-10).
polyethylene glycol monooleate (see abstract and [0065]).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Chen et al. and Mueninghoff and use methyl soyate in an adjuvant composition. One skilled in the art at the time the invention was made would have been motivated to use methyl soyate in an adjuvant composition because it has been shown to be a common solvent in agricultural adjuvant compositions. Thus, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three adjuvant pesticide formulations set forth prima facie obvious subject matter. 
prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Chen et al. and Pullen et al. and use polyethylene glycol monooleate in a pesticide composition. One skilled in the art at the time the invention was made would have been motivated to use polyethylene glycol monooleate in pesticide composition because it has been shown to be a common solvent in agricultural compositions. Thus, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three pesticidal formulations set forth prima facie obvious subject matter. 
With regards to the claimed concentration amounts, the cited references do not teach the concentrations as claimed.    However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result.   Determining optimal concentrations of agricultural composition components is routine experimentation and is readily practiced by one of ordinary skill.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on November 18, 2020, with respect to the 32,33,39,44 and 46 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2011/0033436A1) in view of Mueninghoff (US Patent 6,156,705) and Pullen et al. (US 2012/0046168 A1) have been fully considered but they are not persuasive.   Applicant argues that the currently claimed compositions are significantly different than the formulations disclosed in Chen et al. Applicant argues that Chen et al. relates to spore and spore-containing formulations. However, this is fundamentally different than the currently claimed agricultural adjuvant compositions, which can be used for making agricultural pesticide compositions.  Furthermore, Applicant argues that the currently claimed compositions comprise 50 pbw to 85 pbw of a liquid medium comprising one or more fatty acid (C1-C3) alkyl esters (i.e., component (c)). That is, based on 100 pbw, the claimed adjuvant compositions comprise 50 pbw to 85 pbw of the liquid medium comprising the claimed fatty acid (C1- C3)alkyl ester(s).3 Again, this is vastly different than the aqueous spore formulations of Chen et al.4 For this reason alone, Applicant argues that the instant rejection should be withdrawn.  However, the Examiner is not persuaded by Applicant’s argument because Chen et al. teach agriculturally acceptable, stable aqueous spore-formulations and spore and chemical combination formulations (abstract) further comprising at least one chemical, wherein the at least one chemical is at least one selected from the group consisting of a surfactant, a dispersant, a suspension aid, a stabilizer, a biocide, a buffer, an insect control agent and pesticide concentrated ([0077]).
Secondly, Applicant argues that as for the Examiner's reliance on Mueninghoff and Pullen et al., the Examiner has not articulated why, supposedly, one of ordinary skill in the art would have relied on either of these documents based on the differences disclosed therein with respect to Chen et al., as well as the differences between the currently claimed compositions. That is, in the context of a proper Graham analysis, why would one of ordinary skill in the art modify Chen et al. in an attempt to arrive at the claimed compositions? This is especially so given the differences between not only Chen et al. and the claimed compositions, but also the differences between Chen et al. and relied upon secondary documents (i.e., Mueninghoff and Pullen et al.). Put another way, based on the aqueous spore formulations of Chen et al., even in view of Mueninghoff and Pullen et al., why would one of ordinary skill in the art not only select the currently claimed components and in the currently claimed amounts, but why would such an ordinarily skilled artisan expect that the resulting compositions would work for reducing driftable fines.  However, the Examiner is not persuaded by Applicant’s arguments and maintains that It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Chen et al. and Mueninghoff and use methyl soyate in an adjuvant composition. One skilled in the art at the time the invention was made would have been motivated to use methyl soyate in an adjuvant composition because it has been shown to be a common solvent in agricultural adjuvant compositions. Thus, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is 
It would have been  prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Chen et al. and Pullen et al. and use polyethylene glycol monooleate in a pesticide composition. One skilled in the art at the time the invention was made would have been motivated to use polyethylene glycol monooleate in pesticide composition because it has been shown to be a common solvent in agricultural compositions. Thus, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three pesticidal formulations set forth prima facie obvious subject matter.
    In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).





Conclusion
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Courtney A. Brown		
Patent Examiner	

Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617